Exhibit 10.9
Execution Version
PLEDGE AND SECURITY AGREEMENT
PLEDGE AND SECURITY AGREEMENT (this “Agreement”) dated as of August 17, 2012 by
KBS ACQUISITION SUB-OWNER 5, LLC, KBS ACQUISITION SUB-OWNER 6, LLC, KBS
ACQUISITION SUB-OWNER 7, LLC and KBS ACQUISITION SUB-OWNER 8, LLC, each a
Delaware limited liability company (each a “Pledgor”), in favor of GRAMERCY LOAN
SERVICES LLC, a Delaware limited liability company, as agent (“Agent”), for the
benefit of GRAMERCY INVESTMENT TRUST, a Maryland real estate investment trust
and GARRISON COMMERCIAL FUNDING XI LLC, a Delaware limited liability company
(together with their successors and assigns, hereinafter referred to
individually and collectively as the “Lender”).
RECITALS
A.Pursuant to that certain Mezzanine Loan Agreement (as same may be amended,
restated, replaced, supplemented, consolidated or otherwise modified, the “Loan
Agreement”) dated as of the date hereof between the Agent, as agent, the Lender,
as lender, KBS REIT Properties, LLC, KBS Acquisition Sub-Owner 5, LLC, KBS
Acquisition Sub-Owner 6, LLC, KBS Acquisition Sub-Owner 7, LLC and KBS
Acquisition Sub-Owner 8, LLC, each a Delaware limited liability company, as
borrowers (individually and collectively, jointly and severally, as “Borrower”),
the Lender has agreed to make a loan to Borrower in the principal amount of
$38,980,245.08 (the “Loan”).
B.    Borrower is an affiliate of each Pledgor and is engaged in related
businesses to Borrower and each Pledgor will derive substantial direct and
indirect benefit from the making of the Loan to Borrower.
C.    It is a condition precedent to the obligation of Lender to make the Loan
to Borrower under the Loan Agreement that each Pledgor shall have executed and
delivered this Agreement to Agent.
D.    To induce the Lender to make the Loan to Borrower, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor has agreed to pledge and grant a first priority
security interest in the Collateral (as defined below) as security for the
Obligations (as defined below).
Accordingly, the parties hereto agree as follows:
Section 1.Definitions. Terms defined in the Loan Agreement are used herein as
defined therein. In addition, as used herein:
“Collateral” shall have the meaning ascribed thereto in Section 2 hereof.



--------------------------------------------------------------------------------


“Obligations” shall mean all of the obligations of Borrower under the Loan
Documents, including, without limitation, all unpaid principal of and interest
on the Loan (including any interest accruing at the then applicable rate
provided in the Loan Agreement after the filing of any petition in bankruptcy or
reorganization relating to Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding).
“Owner” shall mean each “Entity” as listed on Schedule 1 attached hereto.
“Owner Operating Agreement” shall mean the Operating Agreement of each Owner as
listed on Schedule 1 attached hereto, as hereafter amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Pledged Interests” shall mean all of the limited liability company interests,
limited partnership interests or membership interests, as applicable, of each
Pledgor in each Owner, including, without limitation, the limited liability
company interests, limited partnership interests or membership interests listed
on Schedule 1 attached hereto, together with all membership certificates, option
or rights of any nature whatsoever, which may be issued or granted to each
Pledgor.
“Relevant Documents” shall mean each of the Owner Operating Agreements as listed
on Schedule 1 attached hereto and all other organizational documents of each
respective Owner, as any of the same may hereafter be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the state of New York.
Section 2.    Pledge and Delivery of Collateral.
2.1    The Pledge. As continuing collateral security for the prompt payment and
performance in full when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations, each Pledgor hereby irrevocably grants, pledges
and assigns a continuing first priority lien on and security interest in, and,
as a part of such grant, pledge and assignment, hereby assigns to Agent as
collateral security, all of such Pledgor’s right, title and interest in the
following property, whether now owned by such Pledgor or hereafter acquired and
whether now existing or hereafter coming into existence (all being collectively
referred to herein as “Collateral”):
(a)    the Pledged Interests;
(b)    all ownership interests, limited liability company interests, limited
partnership interests, membership interests, shares, securities, moneys,
instruments or property representing a dividend, a distribution or return of
capital upon or in respect of the Pledged Interests, or otherwise received in
exchange therefor, and any warrants, rights or options issued to the holders of,
or otherwise in respect of, the Pledged Interests;
(c)    all rights of such Pledgor under the applicable Relevant Documents or any
other agreement or instrument relating to the Pledged Interests, including,
without

2

--------------------------------------------------------------------------------


limitation, (i) all rights of such Pledgor to receive moneys or distributions
with respect to the Pledged Interests due and to become due under or pursuant to
the applicable Relevant Documents, (ii) all rights of such Pledgor to receive
proceeds of any insurance, indemnity, warranty or guaranty with respect to the
Pledged Interests, (iii) all claims of such Pledgor for damages arising out of
or for breach of or default under a Relevant Document, and (iv) any right of
such Pledgor to perform thereunder and to compel performance and otherwise
exercise all rights and remedies thereunder;
(d)    all “accounts”, “general intangibles”, “instruments” and “investment
property” (in each case as defined in the Uniform Commercial Code) constituting
or relating to the foregoing; and
(e)    all proceeds of and to any of the property of such Pledgor described in
clauses (a) through (d) above and, to the extent related to any property
described in said clauses or such proceeds, all books, correspondence, credit
files, records, invoices and other papers.
2.2    Delivery of the Collateral. All certificates or instruments, if any,
representing or evidencing the Collateral shall be delivered to and held by or
on behalf of Agent pursuant hereto and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer
endorsed by each Pledgor in blank, or assignments in blank, all in form and
substance satisfactory to Agent. Upon the occurrence and during the continuance
of an Event of Default, Agent shall have the right, at any time, in its
discretion, to transfer to or to register in the name of Agent or its nominee
any or all of the Collateral. Concurrently with the execution and delivery of
this Agreement, each Pledgor is delivering to Agent with respect to each
applicable Owner an assignment of membership interest in blank (the “Assignment
of Interest”), in the form set forth on Exhibit A-1 hereto, for the Pledged
Interests, transferring all of the Pledged Interests in blank, as security for
the Loan, duly executed by such Pledgor and undated. Concurrently with the
execution and delivery of this Agreement, Owner is delivering to Agent an
application for transfer of interests (the “Application for Transfer”), in the
form set forth on Exhibit A-2 hereto, applying for the transfer of the Pledged
Interests, duly executed by each Owner and undated. Agent shall have the right,
at any time in its discretion upon the occurrence and during the continuance of
an Event of Default and without notice to any Pledgor, to transfer to, and to
designate on each Assignment of Interest and Application for Transfer, any
Person to whom the Pledged Interests are sold in accordance with the provisions
hereof. In addition, Agent shall have the right at any time to exchange each
Assignment of Interest representing or evidencing the Pledged Interests or any
portion thereof for one or more additional or substitute Assignments of Interest
representing or evidencing smaller or larger percentages of the Pledged
Interests represented or evidenced thereby, subject to the terms thereof.
Section 3.    Further Assurances; Remedies. In furtherance of the grant of the
pledge and security interest pursuant to Section 2 hereof, each Pledgor hereby
agrees with Agent as follows:
3.1    Delivery and Other Perfection.
(a)    Each Pledgor hereby represents and warrants that as of the date hereof
the Pledged Interest are not represented by any instruments or certificates and
hereby

3

--------------------------------------------------------------------------------


instructs each applicable Owner to register on such Owner’s books and records
the pledge of the Pledged Interests in such Owner by such Pledgor to Agent. In
the event that at any time after the date hereof any Collateral shall be
evidenced by an instrument or a certificate, such Pledgor shall or shall cause
each applicable Owner to promptly deliver any such instrument or certificate,
duly endorsed or subscribed by such Pledgor or accompanied by appropriate
instruments of transfer or assignment duly executed in blank by such Pledgor, to
Agent as additional Collateral. Any such instruments or certificates received by
such Pledgor shall be held by such Pledgor in trust, as agent for Agent.
(b)    Each Pledgor further represents, warrants and covenants that (i) the
Pledged Interests are all of the membership or partnership interests in each
applicable Owner legally and beneficially owned by such Pledgor on the date
hereof and no other Person owns any membership or partnership interests in such
Owner, and (ii) such Pledgor shall not transfer, sell, assign (by operation of
law or otherwise) or otherwise dispose of any of the Collateral (other than
pursuant to this Agreement).
(c)    Each Pledgor shall give, execute, deliver, file and/or record any
financing statement, notice, instrument, document, agreement or other papers
that may be necessary (in the reasonable judgment of Agent) to create, preserve
or perfect the security interest granted pursuant hereto or, after the
occurrence and during the continuance of an Event of Default, to enable Agent to
exercise and enforce its rights hereunder with respect to such pledge and
security interest, including, without limitation, causing any or all of the
Collateral to be transferred of record into the name of Agent or its nominee
(and Agent agrees that if any Collateral is transferred into its name or the
name of its nominee, Agent will thereafter promptly give to such Pledgor copies
of any notices and communications received by it with respect to the
Collateral). Notwithstanding the above, but pursuant to any applicable law, each
Pledgor authorizes Agent to file or record financing statements and other filing
or recording documents or instruments with respect to the Collateral without the
signature of such Pledgor in such form and in such offices as Agent determines
appropriate to perfect the security interests of Agent under this Agreement.
Each Pledgor authorizes Agent to use collateral descriptions such as “all assets
whether now owned or hereafter acquired”, words of similar import or any other
description Agent, in its sole discretion, so chooses in any such financing
statements.
(d)    Each Pledgor shall permit representatives of Agent, upon reasonable
notice, at any time during normal business hours to inspect and make abstracts
from its books and records pertaining to the Collateral, and permit
representatives of Agent to be present at such Pledgor’s place of business to
receive copies of all communications and remittances relating to the Collateral,
and forward copies of any notices or communications received by such Pledgor
with respect to the Collateral, all in such manner as Agent may reasonably
require.
3.2    Preservation of Rights. Except in accordance with applicable law, Agent
shall not be required to take steps necessary to preserve any rights against
prior parties to any of the Collateral.
3.3    Pledged Collateral; Distributions.

4

--------------------------------------------------------------------------------


(a)    So long as no Event of Default shall have occurred and be continuing,
each Pledgor shall have the right to exercise all of such Pledgor’s rights under
the applicable Relevant Documents for all purposes not inconsistent with the
terms of this Agreement, or any other Loan Document or any other instrument or
agreement referred to herein or therein, including the right to exercise any and
all voting rights, the right to receive distributions on the Collateral and
other rights relating to the Pledged Interests; and Agent shall execute and
deliver to such Pledgor or cause to be executed and delivered to such Pledgor
all such proxies, powers of attorney, distribution and other orders, and all
such instruments, without recourse, as such Pledgor may reasonably request for
the purpose of enabling such Pledgor to exercise the rights and powers which
they are entitled to exercise pursuant to this Section 3.3(a).
(b)    If any Event of Default shall have occurred, then so long as such Event
of Default shall continue, and whether or not Agent exercises any available
right to declare any of the Obligations due and payable or seeks or pursues any
other relief or remedy available to it under applicable law or under this
Agreement or any other Loan Document, (i) all distributions on the Collateral
shall be paid directly to Agent for application to the Obligations pursuant to
the terms hereof and the Loan Agreement, (ii) if Agent shall so request in
writing, each Pledgor agrees to execute and deliver to Agent appropriate
distribution and other orders and documents to that end and (iii) each Pledgor
hereby irrevocably authorizes and directs each applicable Owner, after an Event
of Default and for so long as such Event of Default is continuing, to pay all
such distributions on the Collateral directly to the Agent for application to
the Obligations in the order, priority and manner set forth herein and in the
Loan Agreement. The foregoing authorization and instructions are irrevocable,
may be relied upon by each applicable Owner and may not be modified in any
manner other than by the Agent sending to each Owner a notice terminating such
authorization and direction.
(c)    Anything to the contrary notwithstanding, (i) each Pledgor shall remain
liable under the applicable Relevant Documents to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (ii) the exercise by Agent of any of the rights hereunder shall not
release any Pledgor from any of its duties or obligations under the applicable
Relevant Documents and (iii) Agent shall have no obligation or liability under
the applicable Relevant Documents by reason of this Agreement, nor shall Agent
be obligated to perform any of the obligations or duties of any Pledgor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder, except as provided by applicable law.
3.4    Events of Default; Remedies, etc. During the period during which an Event
of Default shall have occurred and be continuing:
(a)    Agent shall have the right to exercise all of the rights and remedies
with respect to the Collateral of a secured party under the Uniform Commercial
Code (whether or not said Code is in effect in the jurisdiction where the rights
and remedies are asserted) and such additional rights and remedies to which a
secured party is entitled under the laws in effect in any jurisdiction where any
rights and remedies hereunder may be asserted, including, without limitation,
the right, to the maximum extent permitted by law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral as if
Agent were the sole and absolute

5

--------------------------------------------------------------------------------


owner thereof (and Pledgor agrees to take all such action as may be appropriate
to give effect to such right);
(b)    Agent in its discretion may, in its name or in the name of any Pledgor or
otherwise, demand, sue for, collect or receive any money or property at any time
payable or receivable on account of or in exchange for any of the Collateral,
but shall be under no obligation to do so;
(c)    Agent may, upon ten (10) days’ prior written notice to any Pledgor of the
time and place, with respect to the Collateral or any part thereof which shall
then be or shall thereafter come into the possession, custody or control of
Agent or any of its agents, sell, assign or otherwise dispose of all or any part
of such Collateral, at such place or places as Agent deems best, and for cash or
on credit or for future delivery (without thereby assuming any credit risk), at
public or private sale, without demand of performance or notice of intention to
effect any such disposition or of time or place thereof (except such notice as
is required above or by applicable statute and cannot be waived) and Agent or
anyone else may be the purchaser, assignee or recipient of any or all of the
Collateral so disposed of at any public sale (or, to the extent permitted by
law, at any private sale), and thereafter hold the same absolutely, free from
any claim or right of whatsoever kind, including any right or equity of
redemption (statutory or otherwise), of any such Pledgor, any such demand,
notice or right and equity being hereby expressly waived and released. Unless
prohibited by applicable law, Agent may, without notice or publication, adjourn
any public or private sale or cause the same to be adjourned from time to time
by announcement at the time and place fixed for the sale, and such sale may be
made at any time or place to which the same may be so adjourned;
(d)    Agent may exercise all membership rights, powers and privileges to the
same extent as any Pledgor is entitled to exercise such rights, powers and
privileges;
(e)    Upon notice to any Pledgor, Agent may cause the Pledged Interests to be
sold in accordance with Subsection (c) above and, in connection therewith, cause
each purchaser of all or any part of such Pledged Interests to be admitted as a
new member or owner of each applicable Owner to the extent of such Pledged
Interests, and cause any such Pledgor to withdraw as a member or owner of such
Owner to the extent such Pledged Interests is sold (in accordance with
Subsection (c) above), and complete by inserting the Effective Date (as defined
therein) and the name of the assignee thereunder and deliver to such assignee
each Assignment of Interest executed and delivered by such Pledgor and, if
appropriate, cause one or more amended or restated certificates of limited
partnership, certificates of limited liability company or articles of
incorporation to be filed with respect to such Owner;
(f)    Agent may exercise any and all rights and remedies of any Pledgor under
or in connection with the applicable Relevant Documents or otherwise in respect
of the Collateral, including, without limitation, any and all rights of such
Pledgor to demand or otherwise require payment of any amount under, or
performance of any provisions of, the applicable Relevant Documents; and
(g)    all payments received by any Pledgor under or in connection with the
applicable Relevant Documents or otherwise in respect of the Collateral shall be
received in

6

--------------------------------------------------------------------------------


trust for the benefit of Agent, shall be segregated from other funds of Pledgor
and shall be forthwith paid over to Agent in the same form as so received (with
any necessary indorsement).
The proceeds of each collection, sale or other disposition under this Section
3.4 shall be applied by Agent to the Obligations pursuant to Section 3.6 hereof.
Each Pledgor recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, Agent
may be compelled, with respect to any sale of all or any part of the Collateral,
to limit purchasers to those who will agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Each Pledgor acknowledges that any such private
sales may be at prices and on terms less favorable to Agent than those
obtainable through a public sale without such restrictions, and that Agent shall
have no obligation to engage in public sales and no obligation to delay the sale
of any Collateral for the period of time necessary to permit the issuer thereof
to register it for public sale.
3.5    Private Sale. Agent shall not incur any liability as a result of the sale
of the Collateral, or any part thereof, at any private sale pursuant to Section
3.4 hereof conducted in a commercially reasonable manner. Each Pledgor hereby
waives any claims against Agent arising by reason of the fact that the price at
which the Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale or was less than the
aggregate amount of the Obligations, even if Agent accepts the first offer
received and does not offer the Collateral to more than one offeree.
3.6    Application of Proceeds. Except as otherwise herein expressly provided,
the proceeds of any collection, sale or other realization of all or any part of
the Collateral pursuant hereto, and any other cash at the time held by Agent
under this Section 3, shall be applied by Agent:
First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of
Agent and the fees and expenses of their respective agents and counsel, and all
expenses, and advances made or incurred by Agent in connection therewith;
Next, to the payment in full of the Obligations; and
Finally, to the applicable Pledgor, or its successors or assigns, or as a court
of competent jurisdiction may direct, of any surplus then remaining.
As used in this Section 3, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of,
Collateral, including any thereof received under any reorganization, liquidation
or adjustment of debt of any Pledgor or any issuer of or obligor on any of the
Collateral.
3.7    Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to Agent while no Event of Default has occurred and is continuing,
upon the occurrence and during the continuance of any Event of Default Agent is
hereby appointed the attorney-in-fact of each Pledgor for the purpose of
carrying out the provisions of this Section 3

7

--------------------------------------------------------------------------------


and taking any action and executing any instruments which Agent may deem
necessary or advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest. Without limiting
the generality of the foregoing, so long as Agent shall be entitled under this
Section 3 to make collections in respect of the Collateral, Agent shall have the
right and power to receive, endorse and collect all checks made payable to the
order of any Pledgor representing any payment or other distribution in respect
of the Collateral or any part thereof and to give full discharge for the same.
3.8    Termination. When all Obligations shall have been paid in full, Agent
shall forthwith cause to be assigned, transferred and delivered, against receipt
but without any recourse, warranty or representation whatsoever (except that
Agent has not sold, created or suffered to exist thereon any lien, security
interest or encumbrance in favor of any third party) any remaining Collateral
and money received in respect thereof, to or on the order of any Pledgor.
Additionally, upon satisfaction of the conditions set forth in Section 2.4.2 of
the Loan Agreement with respect to the release of a portion of the Collateral,
then Agent’s rights under this Agreement with respect to such released portion
of the Collateral shall terminate and Agent shall forthwith cause to be
assigned, transferred and delivered, against receipt but without any recourse,
warranty or representation whatsoever (except that Agent has not sold, created
or suffered to exist thereon any lien, security interest or encumbrance in favor
of any third party), all of Agent’s rights in and to such portion of released
Collateral.
3.9    Further Assurances. Each Pledgor agrees that, from time to time upon the
written request of Agent, such Pledgor will execute and deliver such further
documents and do such other acts and things as Agent may reasonably request in
order fully to effect the purposes of this Agreement.
Section 4.    Miscellaneous.
4.1    No Waiver. No failure on the part of Agent or any of its agents to
exercise, and no course of dealing with respect to, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise by Agent or any of its agents of any right,
power or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. The remedies provided herein are
cumulative and are not exclusive of any remedies provided by law.
4.2    Governing Law.
(a)    THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
PLEDGOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK PURSUANT TO § 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

8

--------------------------------------------------------------------------------


(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST AGENT OR PLEDGOR ARISING OUT
OF OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN NEW YORK COUNTY, NEW YORK AND PLEDGOR WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND EACH PLEDGOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. PLEDGOR DOES HEREBY DESIGNATE
AND APPOINT NATIONAL REGISTERED AGENTS, INC., 111 EIGHTH AVENUE, NEW YORK, NEW
YORK 10011, ATTENTION: SERVICE OF PROCESS DEPARTMENT, AS ITS AUTHORIZED AGENT TO
ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY FEDERAL OR STATE COURT IN
NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID
ADDRESS AND WRITTEN NOTICE OF SAID SERVICE OF SUCH PLEDGOR MAILED OR DELIVERED
TO SUCH PLEDGOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON SUCH PLEDGOR (UNLESS LOCAL LAW REQUIRES
ANOTHER METHOD OF SERVICE), IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE
OF NEW YORK. EACH PLEDGOR (i) SHALL GIVE PROMPT NOTICE TO AGENT OF ANY CHANGED
ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (ii) MAY AT ANY TIME AND FROM TIME TO
TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW
YORK (WHICH OFFICE SHALL BE DESIGNATED AS THE ADDRESS FOR SERVICE OF PROCESS),
AND (iii) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT
CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.
4.3    Notices. All notices, consents, approvals and requests required or
permitted hereunder shall be given in the manner and to the addresses set forth
in the Loan Agreement.
4.4    Waivers, etc. The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by each Pledgor and
Agent. Any such amendment or waiver shall be binding upon Agent and each
Pledgor.
4.5    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Pledgor and inure to the benefit of the
successors and assigns of Agent (provided, however, that no Pledgor shall assign
or transfer its respective rights hereunder without the prior written consent of
Agent). Without limiting the foregoing, Agent may at any time and from time to
time without the consent of any Pledgor, assign or otherwise transfer all or any
portion of its rights and remedies under this Agreement to any other person or
entity, either separately or together with other property of any Pledgor for
such purposes in connection with a transfer of Agent’s interest in the other
Loan Documents and on such terms as Agent shall elect, and such other person or
entity shall thereupon become vested with all of the rights and obligations in
respect thereof granted to Agent herein or otherwise subject to the terms of the
Loan Agreement, including the limitation on costs and expenses incurred by any
Pledgor or its Affiliates in connection with any Participation of the Loan. Each
representation and agreement

9

--------------------------------------------------------------------------------


made by each Pledgor in this Agreement shall be deemed to run to, and each
reference in this Agreement to Agent shall be deemed to refer to, Agent and each
of its successors and assigns.
4.6    Indemnification. Each Pledgor hereby agrees to indemnify Agent and its
directors, officers, employees and agents from, and hold each of them harmless
against, any and all losses, liabilities, claims, damages or expenses incurred
by any of them arising out of or by reason of any claim of any Person (1)
relating to or arising out of the acts or omissions of such Pledgor under this
Agreement or the applicable Relevant Documents (but excluding any such losses,
liabilities, claims, damages or expenses incurred by reason of the gross
negligence or willful misconduct of the Person to be indemnified), or (2)
resulting from the ownership of or lien on any Collateral, including, without
limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation or litigation or other proceedings (but
excluding any such losses, liabilities, claims, damages or expenses incurred by
reason of the gross negligence or willful misconduct of the Person to be
indemnified).
4.7    Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of Agent in order to carry out the
intentions of the parties hereto as nearly as may be possible and (ii) the
invalidity or unenforceability of any provision hereof in any jurisdiction shall
not affect the validity or enforceability of such provision in any other
jurisdiction.
[Remainder of Page Intentionally Left Blank. Signature Page Follows.]





10

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Pledgor has caused this Pledge Agreement to be duly executed
as of the day and year first above written.
PLEDGOR:
KBS ACQUISITION SUB-OWNER 5, LLC,
KBS ACQUISITION SUB-OWNER 6, LLC,
KBS ACQUISITION SUB-OWNER 7, LLC,
KBS ACQUISITION SUB-OWNER 8, LLC,
each a Delaware limited liability company


By:
KBS ACQUISITION SUB, LLC,

a Delaware limited liability company,
its sole member
By:
KBS ACQUISITION HOLDINGS, LLC,

a Delaware limited liability company,
its sole member
By:
KBS GKK PARTICIPATION HOLDINGS I, LLC,

a Delaware limited liability company,
its sole member
By:
KBS DEBT HOLDINGS, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP,

a Delaware limited partnership,
its manager
By:
KBS REAL ESTATE INVESTMENT TRUST, INC.,

a Maryland corporation,
its sole general partner
By:
/s/ David E. Snyder

David E. Snyder,
Chief Financial Officer

[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT]

--------------------------------------------------------------------------------


SCHEDULE 1
Pledged Interests
Pledgor
Entity
Owner Operating Agreement
Pledged Interests
KBS Acquisition Sub-Owner 5, LLC
First States Properties, No. 36, LLC
Operating Agreement of First States Properties No. 36, LLC, dated as of July 22,
1998, by KBS Acquisition Sub-Owner 5, LLC (as successor-in-interest to First
States Properties, L.P.), as Member, as amended by the First Amendment to
Operating Agreement of First States Properties No. 36, LLC, a Pennsylvania
limited liability company, dated as of August 2, 2012
100%
KBS Acquisition Sub-Owner 6, LLC
First States Properties, No. 48, LLC
Operating Agreement of First States Properties No. 48, LLC, dated as of July 22,
1998, by KBS Acquisition Sub-Owner 6, LLC (as successor-in-interest to First
States Properties, L.P.), as Member, as amended by the First Amendment to
Operating Agreement of First States Properties No. 48, LLC, a Pennsylvania
limited liability company, dated as of August 2, 2012
100%
KBS Acquisition Sub-Owner 7, LLC
First States Investors 225, LLC
Amended and Restated Limited Liability Company Agreement of First States
Investors 225, LLC, dated as of April 30, 2004, by and among KBS Acquisition
Sub-Owner 7, LLC (as successor-in-interest to First States Group, L.P.), as
Member, and Linda L. Carney and Cherly A. Tussie, as Independent Managers, as
amended by that First Amendment to Amended and Restated Limited Liability
Company Agreement of First States Investors 225, LLC, dated as of March 31,
2008, by and among Member and Independent Managers, as amended by that Second
Amendment to Amended and Restated Limited Liability Company Agreement of First
States Investors 225, LLC, a Delaware limited liability company, dated as of
August 2, 2012.
100%
First States Investors 4000F, LLC
Operating Agreement of First States Investors 4000F, LLC, dated as of April 28,
2003, by KBS Acquisition Sub-Owner 7, LLC (as successor-in-interest to First
States Group, L.P.), as Member, as amended by the First Amendment to Operating
Agreement of First States Investors 4000F, LLC, a Delaware limited liability
company, dated as of August 2, 2012
100%


A-1

--------------------------------------------------------------------------------


 
First States Investors 4100D GP, LLC
Limited Liability Company Agreement of First States Investors 4100D GP, LLC,
dated as of December 23, 2005, by KBS Acquisition Sub-Owner 7, LLC (as
successor-in-interest to First States Investors DB I, LLC), as Member, as
amended by the First Amendment to Operating Agreement of First States Investors
4100D GP, LLC, a Delaware limited liability company, dated as of August 2, 2012
100%
First States Investors 4100D, L.P.
Limited Partnership Agreement of First States Investors 4100D, L.P. (A Delaware
Limited Partnership), dated as of December 23, 2005, by and between First States
Investors 4100D GP, LLC, as General Partner, and KBS Acquisition Sub-Owner 7,
LLC (as successor-in-interest to First States Group, L.P.), as Limited Partner,
as amended by the First Amendment to Limited Partnership Agreement of First
States Investors 4100D, L.P., a Delaware limited partnership, dated as of August
2, 2012
100%
First States Investors 5300, LLC
Limited Liability Company Agreement of First States Investors 5300, LLC, dated
as of January 27, 2005, by KBS Acquisition Sub-Owner 7, LLC (as
successor-in-interest to First States Group, L.P.), as Member, as amended by the
First Amendment to Operating Agreement of First States Investors 5300, LLC, a
Delaware limited liability company, dated as of August 2, 2012
100%
KBS Acquisition Sub-Owner 8, LLC
First States Properties, No. 14, LLC
Operating Agreement of First States Properties No. 14, LLC, dated as of July 22,
1998, by KBS Acquisition Sub-Owner 8, LLC (as successor-in-interest to First
States Properties, L.P.), as Member, as amended by the First Amendment to
Operating Agreement of First States Properties No. 14, LLC, a Pennsylvania
limited liability company, dated as of August 2, 2012
100%




A-2

--------------------------------------------------------------------------------


EXHIBIT A-1
FORM OF ASSIGNMENT OF INTEREST
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________________________________ (print or typewrite name of
transferee) the following specified percentage of [limited liability
company/partnership] interests in [PLEDGEE] (the “Company”): ONE HUNDRED PERCENT
(100%), effective as of the date specified in the Application for Transfer of
Interests dated as of the date hereof, and irrevocably constitutes and appoints
_______________________________ and its authorized officers, as
attorney-in-fact, to transfer the same on the books and records of the Company,
with full power of substitution in the premises.
[Remainder of Page Intentionally Left Blank. Signature Page Follows.]



--------------------------------------------------------------------------------


Dated: ___________________
Signature:
[PLEDGOR],




 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
(Transferor)
 
 
 
 
 
Address:
 
 
 
 
 
 
 




--------------------------------------------------------------------------------


EXHIBIT A-2
FORM OF APPLICATION FOR TRANSFER OF INTERESTS
The undersigned applicant (the “Applicant”) hereby (a) applies for a transfer of
the percentage of limited liability company interests in the Company (the
“Transfer”) specified on the attached Assignment of Interest and applies to be
admitted to [PLEDGEE] (the “Company”) as a substitute member of the Company, (b)
agrees to comply with and be bound by all of the terms and provisions of the
[APPLICABLE LIMITED LIABILITY COMPANY/PARTNERSHIP AGREEMENT] (the “Operating
Agreement”), (c) represents that the Transfer complies with the terms and
conditions of the Operating Agreement, (d) represents that the Transfer does not
violate any applicable laws and regulations, and (e) agrees to execute and
acknowledge such instruments (including, without limitation, a counterpart of
the Operating Agreement), in form and substance satisfactory to the Company, as
the Company reasonably deems necessary or desirable to effect the Applicant’s
admission to the Company as a substitute member of the Company and to confirm
the agreement of the Applicant to be bound by all the terms and provisions of
the Operating Agreement with respect to the limited liability company interests
in the Company described above. Initially capitalized terms used herein and not
otherwise defined herein are used as defined in the Operating Agreement.
The Applicant directs that the foregoing Transfer and the Applicant’s admission
to the Company as a substitute member shall be effective as of
_______________________________.
Name of Transferee (Print) ___________________________________.
Dated:
 
Signature:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(Transferee)
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 

[Remainder of Page Intentionally Left Blank. Signature Page Follows.]


--------------------------------------------------------------------------------


The Company has determined (a) that the Transfer described above is permitted by
the Operating Agreement, (b) hereby agrees to effect such Transfer and the
admission of the Applicant as a substitute member of the Company effective as of
the date and time directed above, and (c) agrees to record, as promptly as
possible, in the books and records of the Company the admission of the Applicant
as a substitute member.
[PLEDGED ENTITY]


